


117 S2526 IS: To authorize the Secretary of Defense and the Secretary of Veterans Affairs to enter into agreements for the planning, design, and construction of facilities to be operated as shared medical facilities, and for other purposes.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2526
IN THE SENATE OF THE UNITED STATES

July 28, 2021
Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To authorize the Secretary of Defense and the Secretary of Veterans Affairs to enter into agreements for the planning, design, and construction of facilities to be operated as shared medical facilities, and for other purposes.


1.Authority of Secretary of Defense and Secretary of Veterans Affairs to enter into agreements for planning, design, and construction of facilities to be operated as shared medical facilities
(a)Authority of Secretary of Defense
(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1104 the following new section:  1104a.Shared medical facilities with Department of Veterans Affairs (a)AgreementsThe Secretary of Defense may enter into agreements with the Secretary of Veterans Affairs for the planning, design, and construction of facilities to be operated as shared medical facilities.
(b)Transfer of funds by Secretary of Defense
(1)The Secretary of Defense may transfer to the Secretary of Veterans Affairs amounts as follows: (A)For the construction of a shared medical facility, amounts not in excess of the amount authorized under subsection (a)(2) of section 2805 of this title, if—
(i)the amount of the share of the Department of Defense for the estimated cost of the project does not exceed the amount authorized under such subsection; and (ii)the other requirements of such section have been met with respect to funds identified for transfer.
(B)For the planning, design, and construction of space for a shared medical facility, amounts appropriated for the Defense Health Program. (2)The authority to transfer funds under this section is in addition to any other authority to transfer funds available to the Secretary of Defense.
(3)Section 2215 of this title does not apply to a transfer of funds under this subsection. (c)Transfer of funds to Secretary of Defense (1)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for necessary expenses for the planning, design, and construction of a shared medical facility, if the amount of the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title, may be credited to accounts of the Department of Defense available for the construction of a shared medical facility.
(2)Any amount transferred to the Secretary of Defense by the Secretary of Veterans Affairs for the purpose of the planning and design of space for a shared medical facility may be credited to accounts of the Department of Defense available for such purposes, and may be used for such purposes. (3)Using accounts credited with transfers from the Secretary of Veterans Affairs under paragraph (1), the Secretary of Defense may carry out unspecified minor military construction projects, if the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title.
(d)Merger of amounts transferredAny amount transferred to the Secretary of Veterans Affairs under subsection (b) and any amount transferred to the Secretary of Defense under subsection (c) shall be merged with and available for the same purposes and the same period as the appropriation or fund to which transferred. (e)Appropriation in advanceAmounts may be transferred pursuant to the authority under this section only to the extent and in the amounts provided in advance in appropriations Acts.
(f)Shared medical facility definedIn this section, the term shared medical facility— (1)means a building or buildings, or a campus, intended to be used by both the Department of Veterans Affairs and the Department of Defense for the provision of health care services, whether under the jurisdiction of the Secretary of Veterans Affairs or the Secretary of Defense, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs; and
(2)includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting and covered sidewalks, and accommodations for attending personnel.. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1104 the following new item:


1104a. Shared medical facilities with Department of Veterans Affairs..
(b)Authority of Secretary of Veterans Affairs
(1)In generalChapter 81 of title 38, United States Code, is amended by inserting after section 8111A the following new section:  8111B.Shared medical facilities with Department of Defense (a)AgreementsThe Secretary of Veterans Affairs may enter into agreements with the Secretary of Defense for the planning, design, and construction of facilities to be operated as shared medical facilities.
(b)Transfer of funds by Secretary of Veterans Affairs
(1)The Secretary of Veterans Affairs may transfer to the Department of Defense amounts appropriated to the Department of Veterans Affairs for Construction, minor projects for use for the planning, design, or construction of a shared medical facility if the estimated share of the project costs of the Department of Veterans Affairs does not exceed the amount specified in section 8104(a)(3)(A) of this title. (2)The Secretary of Veterans Affairs may transfer to the Department of Defense amounts appropriated to the Department of Veterans Affairs for Construction, major projects for use for the planning, design, or construction of a shared medical facility if—
(A)the estimated share of the project costs of the Department of Veterans Affairs exceeds the amount specified in section 8104(a)(3)(A) of this title; and (B)the other requirements of section 8104 of this title have been met with respect to amounts identified for transfer.
(c)Transfer of funds to Secretary of Veterans Affairs
(1)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, or construction of a shared medical facility, if the estimated share of the project costs of the Department of Veterans Affairs does not exceed the amount specified in section 8104(a)(3)(A) of this title, may be credited to the Construction, minor projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility. (2)Any amount transferred to the Secretary of Veterans Affairs by the Secretary of Defense for necessary expenses for the planning, design, or construction of a shared medical facility, if the estimated share of the project costs of the Department of Veterans Affairs exceeds the amount specified in section 8104(a)(3)(A) of this title, may be credited to the Construction, major projects account of the Department of Veterans Affairs and used for the necessary expenses of constructing such shared medical facility if the other requirements of section 8104 of this title have been met with respect to amounts identified for transfer.
(d)Merger of amounts transferredAny amount transferred to the Secretary of Defense under subsection (b) and any amount transferred to the Secretary of Veterans Affairs under subsection (c) shall be merged with and available for the same purposes and the same period as the appropriation or fund to which transferred. (e)Appropriation in advanceAmounts may be transferred pursuant to the authority under this section only to the extent and in the amounts provided in advance in appropriations Acts.
(f)Shared medical facility definedIn this section, the term shared medical facility— (1)means a building or buildings, or a campus, intended to be used by both the Department of Veterans Affairs and the Department of Defense for the provision of health care services, whether under the jurisdiction of the Secretary of Veterans Affairs or the Secretary of Defense, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs; and
(2)includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting and covered sidewalks, and accommodations for attending personnel.. (2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 81 of such title is amended by inserting after the item relating to section 8111A the following new item:


8111B. Shared medical facilities with Department of Defense..

